Citation Nr: 1643300	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  16-21 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.




REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to February 1981.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2016, and within 90 days of certification of the case to the Board, the Veteran filed an amended Substantive Appeal (i.e. VA Form 9) where he specifically requested a personal hearing before a Veterans Law Judge (VLJ) sitting at the RO.  There is no indication in the claims folder that such request has been addressed.  

To ensure compliance with due process requirements, and because Travel Board hearings are scheduled by the RO, the case is REMANDED for the following:

The Veteran should be scheduled for a hearing before a Veterans Law Judge (VLJ) sitting in Detroit, Michigan (or in the alternative, a videoconference hearing, if he so desires).  The case should then be processed in accordance with standard appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




